COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS



 
 
 
 
 
IN RE:  DAVID BARRON,
 
 
                        Relator.   


 
 '
   
 '
   
 '
   
 '
   
 '
   
 '

 


 
 
                  No. 08-12-00302-CR
 
AN
  ORIGINAL PROCEEDING
 
IN
  MANDAMUS
 
 



MEMORANDUM
OPINION
 




Pending before
the Court is a petition for writ of mandamus filed by David Barron, Relator, in
which he complains that the 210th District Court failed to set a bond after
granting his motion for new trial.  Respondent
has since set a bond and Relator has filed a motion to withdraw his petition
for writ of mandamus.  We therefore
dismiss Relator’s petition for writ of mandamus as moot.  See In
re Woods, 261 S.W.3d 340, 341 (Tex.App.–Waco 2008, orig. proceeding); In re Jaramillo, 164 S.W.3d 774, 775
(Tex.App.–Texarkana 2005, orig. proceeding).
 
                                                                        GUADALUPE
RIVERA, Justice
October 31, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.
 
(Do Not Publish)